Citation Nr: 0709161	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  99-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the VA Regional Office 
(RO) in Portland, Oregon.  By a January 1998 rating decision, 
the RO found that new and material evidence had not been 
received to reopen a claim of service connection for PTSD.  
Regarding the competency issue, a finding of incompetency was 
proposed by an April 1998 rating decision and was 
subsequently effectuated by a June 1999 rating decision.

The RO in Fargo, North Dakota, currently has jurisdiction 
over the veteran's claims folder.

The record reflects that the veteran requested a Board 
hearing in conjunction with this appeal.  During the pendency 
of this case, various hearings were scheduled, but were 
canceled by the veteran.  Most recently, he was scheduled for 
a Board hearing in September 2006, but failed to appear.  
Accordingly, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Service connection was initially denied for PTSD by a May 
1981 rating decision, which was subsequently upheld by a 
December 1983 Board decision.

2.  Rating decisions dated in May 1991 and October 1993 
confirmed and continued the denial of service connection for 
PTSD, finding that new and material evidence had not been 
received.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.

3.  The evidence submitted to reopen the veteran's claim of 
service connection for PTSD does not bear directly and 
substantially upon the specific matter under consideration, 
it is cumulative and redundant, and is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The medical and other evidence of record reflects that 
the veteran currently has the mental capacity to manage his 
own affairs.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
PTSD, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.303 (2006); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran is competent to handle the disbursement of VA 
funds.  38 U.S.C.A. §§ 501(a), 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  However, because the VCAA was enacted 
after the initial adjudication of the veteran's claims by the 
RO, it was impossible to provide notice of the VCAA before 
the initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, this defect can be remedied 
by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Cf. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In regard to the PTSD claim, the Board notes that, during the 
course of this appeal, the veteran was provided with a VCAA 
notification letter, dated in June 2004, which specifically 
referred to this claim.  Among other things, this letter 
informed the veteran of the criteria for establishing service 
connection for a claimed disability, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and indicated the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  His claim was subsequently readjudicated 
following this notification by Supplemental SOCs (SSOCs) 
dated in December 2004 and April 2006.  The Board also notes 
that a March 2006 letter provided him with notification 
regarding potential disability rating(s) and effective 
date(s) as mandated by Dingess/Hartman, 19 Vet. App. 473 
(2006).  

The Board further notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  

The Board acknowledges that it does not appear the veteran 
was provided with a specific letter containing all of the 
information outlined by the Court's holding in Kent, supra.  
Nevertheless, there is no prejudice to the veteran as the 
record reflects he is aware of all the requirements regarding 
new and material claims addressed by the Court in that case. 

Specifically, the record reflects he was provided with copies 
of the original May 1981 rating decision, the December 1983 
Board decision, the May 1991 rating decision, and the October 
1993 rating decision, all of which explained the reasons for 
their denial of the PTSD claim.  Further, the record reflects 
that he has had multiple claims for VA benefits over the 
years, through which he was clearly on notice of the 
requirement for new and material evidence to reopen 
previously denied claims.  In addition, statements submitted 
on his behalf by his accredited representative in July 2006 
and January 2007 acknowledged that new and material evidence 
was required to reopen this claim.  More importantly, the 
July 2006 noted the prior denials of the veteran's claim, as 
well as the basis for the prior denials.  Also, the January 
2007 statement cited to the relevant regulatory provisions of 
38 C.F.R. § 3.156(a) regarding the standard for new and 
material evidence.  Thus, the record clearly reflects that 
the veteran is aware of the evidence necessary to 
substantiate his new and material evidence claim.

The Board further observes that, as detailed below, the 
veteran's claim must ultimately be denied due to the lack of 
any competent medical evidence showing he currently has PTSD.  
As indicated above, the July 2004 letter notified him of the 
criteria for establishing service connection for a claimed 
condition, which includes medical evidence of current 
disability.

In addition, the duty to assist the veteran regarding his 
PTSD claim has been satisfied in this case.  All relevant 
medical records pertinent to the issue are in the claims 
folder.  Nothing indicates that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  As detailed in the Introduction, his 
hearing request has been deemed withdrawn.  The Board 
acknowledges that the veteran's representative contended in 
the July 2006 and January 2007 statements that additional 
development was required to verify the veteran's account of 
his purported in-service stressors.  However, for the reasons 
detailed below, the claim must ultimately be denied due to 
the absence of competent medical evidence diagnosing PTSD.  
Without such a diagnosis, no in-service event could have 
caused such a condition, and, thus, there is no reason to 
order any such development.  Moreover, under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  
Consequently, the Board concludes the duty to assist has been 
satisfied in this case.  

With respect to the competency issue, the Board notes that 
the appeal does not arise from adjudication of a claim made 
by the veteran.  Rather it arises from an action initiated by 
the RO, not the veteran.  Further, the RO notified the 
veteran of the proposed finding of incompetency by an April 
1998 rating decision and attached notification letter dated 
in May 1998.  This communication noted the standard for 
making a competency determination, the basis for the 
determination in the veteran's case, and informed him that he 
had 60 days in which to present evidence and argument, or 
request a personal hearing, on this issue.  As the finding of 
incompetency was not effectuated until the June 1999 rating 
decision, the Board finds that the veteran was provided with 
preadjudication notice of this action pursuant to Pelegrini, 
supra, by virtue of the May 1998 notification of proposed 
incompetency finding.  In any event, for the reasons detailed 
below, the Board concludes that the veteran is entitled to 
the benefit sought on appeal with respect to this claim.  
Accordingly, any VCAA deficiency regarding this claim has 
been rendered moot.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  New and Material Evidence

Legal Criteria.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  In addition, 38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In addition, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed prior to August 29, 2001, the provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Board notes that when the RO initially adjudicated the 
case below, it referred to the test for determining new and 
material evidence that was enunciated in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  The Colvin test held that in 
order for newly submitted evidence to be considered material, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  However, in 
Hodge, supra, the Federal Circuit struck down this standard, 
finding that it imposed a greater burden than what was 
contemplated by the law and regulations.  Nevertheless, the 
Federal Circuit's holding in Hodge, supra, reflects that the 
regulatory test is a less burdensome standard to meet than 
the one enunciated in Colvin, supra.  Further, the Board 
notes that the veteran was given the opportunity to present 
evidence in support of his claim, the RO considered all of 
the relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the case below, and the 
Board will do the same.  Consequently, the Board concludes 
that there has been no prejudice to the veteran that would 
warrant a remand, and the veteran's procedural rights have 
not been abridged.  Bernard, supra.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for PTSD.

Service connection was initially denied for PTSD by a May 
1981 rating decision, which was subsequently upheld by a 
December 1983 Board decision.  Thereafter, rating decisions 
dated in May 1991 and October 1993 confirmed and continued 
the denial of service connection for PTSD, finding that new 
and material evidence had not been received.  The veteran was 
informed of these decisions, including his right to appeal, 
and he did not appeal.

The evidence on file at the time of the prior denials 
included the veteran's service medical records, various post-
service medical records, as well as statements by and on 
behalf of the veteran to include his testimony at a June 1983 
Board hearing.  In pertinent part, the post-service medical 
records revealed that the veteran had been treated on 
multiple occasions for psychiatric problems, and included 
findings of paranoid schizophrenia.  However, no competent 
medical evidence was of record which diagnosed him with PTSD.  
Therefore, service connection was previously denied because 
the evidence did not reflect that he currently had PTSD.

The evidence added to the record since the last prior denial 
includes additional statements by and on behalf of the 
veteran, as well as additional post-service medical records 
which cover a period through 2005.  As an initial matter, the 
Board notes that this evidence is "new" to the extent it 
was not previously of record at the time of the last prior 
denial.  Nevertheless, a thorough review of the competent 
medical evidence still does not reflect he has been diagnosed 
with PTSD, which was the specific reason for the original 
denial.  Without such competent medical evidence, the Board 
must find that the additional evidence does not bear directly 
and substantially upon the specific matter under 
consideration, it is cumulative and redundant, and is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, new and material 
evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a) (2001).  Inasmuch as new and material evidence has 
not been received, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (wherein 
it was observed that 38 U.S.C.A § 1131, as well as other 
relevant statutes, only permitted payment for disabilities 
existing on and after the date of application for such 
disorders).  As such, the veteran's application to reopen a 
claim of entitlement to service connection for PTSD must be 
denied.  


II.  Competency

Legal Criteria.  For VA purposes, a mentally incompetent 
person is one who, because of injury or disease, lacks the 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation.  38 
C.F.R. § 3.353(a).  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations as to incompetency should be based 
upon all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.


Analysis.  In the instant case, the Board finds that the 
medical and other evidence of record reflects that the 
veteran is currently competent to handle the disbursement of 
VA funds.

The Board notes that the original proposed finding of 
incompetency, as well as the subsequent effectuation thereof, 
was based, in pertinent part, on an October 1997 statement 
from the Chief of the Psychiatry Service at a VA medical 
facility who related that he had treated the veteran numerous 
times in the past 4 years, and that he (the veteran) was 
fiscally incompetent for VA purposes.  No contrary medical 
evidence was otherwise of record at the time of rating 
decisions which proposed and effectuated the finding of 
incompetency.  Thus, it does appear that the original finding 
of incompetency was supported by the evidence then of record.

Despite the foregoing, the Board notes that evidence has 
subsequently been added to the record which indicates the 
veteran is competent for VA purposes.  Specifically, reports 
of two separate VA field examiners, dated in March 2001 and 
November 2002, both of which recommended that the veteran 
should be rated competent.  More importantly, VA medical 
records dated in June and December 2003 stated that the 
veteran was competent to manage financial affairs in his own 
best interests; there is competent medical evidence finding 
him competent for VA purposes.

The Board acknowledges that the medical evidence reflects 
that the severity of the veteran's psychiatric problems 
appear to have fluctuated during the pendency of this case, 
to include periods of domiciliary care and periods where he 
stopped taking his medication(s).  Nevertheless, the field 
examiner reports, as well as the June and December 2003 
medical records, provide significant probative evidence in 
support of a finding of competency.  Further, the Board 
reiterates that the regulatory provisions of 38 C.F.R. § 
3.353(d) mandates a presumption in favor of competency.  This 
presumption is consistent with the general rule of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 that all reasonable 
doubt be resolved in favor of the claimant.  In Gilbert, 
supra, the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  The Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, 
or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the appellant prevails.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the medical and other evidence of record 
reflects that he is currently competent to handle 
disbursement of VA funds.  Accordingly, the benefit sought on 
appeal is allowed.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.  

Inasmuch as the veteran is currently competent to handle the 
disbursement of VA funds, the benefit sought on appeal is 
allowed.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


